Citation Nr: 1828771	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-41 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a urinary tract infection.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for menstrual problems.  

6.  Entitlement to service connection for the loss of a baby due to stress. 

7.  Entitlement to service connection for depression as secondary to the loss of a baby.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. L. Prichard Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Veteran provided testimony regarding her claims at a videoconference hearing from the RO before the undersigned Veterans Law Judge.  A transcript is in the record. 

The issues of entitlement to service connection for headaches, a right knee disability, a left knee disability, menstrual problems, the loss of a baby due to stress, and depression as secondary to the loss of a baby are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was treated for a urinary tract infection during service; however, there is no evidence of a urinary tract infection following discharge, and no evidence of a current urinary tract infection or residuals thereof on current VA examination.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a urinary tract infection have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA send the Veteran a notification letter in a January 2011 that was provided prior to the initial adjudication of her claim.  Regarding the duty to assist, the Veteran's service treatment records have been obtained and associated with her claims file.  She has been afforded VA examinations of her claimed urinary tract infections and headaches, and the examiners offered their opinions regarding the etiology of these disabilities.  Although the most recent VA examination has not been considered by the RO, her representative waived her right to their initial adjudication of the evidence.  The Veteran has also submitted private evidence in support of her claim.  She has testified at a hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the appeal. 

Service Connection

The Veteran contends that she has a urinary tract infection due to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309, and chronic urinary tract infections are not listed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Urinary Tract Infection

A review of the Veteran's service treatment records shows that she was seen by medical staff in December 1981 after she reported blood in her urine for the past three days.  The assessment was rule out urinary tract infection.  2/14/2015 STR, p. 30.  The remainder of her service treatment records are negative for treatment or complaints pertaining to urinary tract infections.  The Board finds that this meets the criterion for medical evidence of in-service incurrence or aggravation of a disease or injury.  

However, the Veteran's post service medical records are completely negative for evidence of a urinary tract infection or residuals of the urinary tract infection for which she was seen in service.  Indeed, a May 1997 private gynecological exam noted no problems.  Additionally, the Veteran was afforded a VA gynecological examination in October 2011.  The examiner reviewed the claims file and noted the treatment for the urinary tract infection during service (in 1982 along with menstrual cramps).  However, the examiner found that the current examination was normal.  He opined that it was less likely than not that the Veteran's claimed condition as incurred in or caused by the urinary tract infection in service.  The rationale was that she did not currently have a urinary tract infection problem.  10/27/2011 VA Examination, pp. 1, 20.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1131 (2012); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

In a recent decision, the United States Court of Appeals for the Federal Circuit held that pain alone may constitute a disability if it results in functional impairment.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467, at *28 (Apr. 3, 2018).  In this regard, the 2011 VA examiner concluded that there is no functional loss or impairment related to a gynecological condition.  Based on the foregoing findings, the Board finds that without associated functional impairment there is no current disability for VA compensation purposes.  See Saunders, 2018 U.S. App. LEXIS 8467, at *28.  

As the preponderance of the evidence is against a finding that the Veteran has a current disability manifested by chronic urinary tract infection or attributable to the urinary tract infection treated in service, entitlement to service connection for this disability is not warranted. 


ORDER

Service connection for a urinary tract infection is denied.


REMAND

The Veteran contends that she started having recurrent headaches during basic training which got worse during advanced infantry training.  She reports treatment with medications in service.  

After the Board hearing, the Veteran sought out and obtained a January 2017 examination and opinion regarding the etiology of her headache disability from a VA physician.  However, the examiner's opinion was that it was less likely than not that the Veteran's headache disorder was incurred in or caused by the claimed in-service illness.  The rationale was that the service treatment records showed only a single instance of treatment for headaches, and that was in conjunction with an upper respiratory infection.  There was no further evidence of chronic or recurrent headaches.  The examiner stated that the Veterans statements that her current headaches started while on active duty had been considered, and significant weight had been afforded her subjective assertions.  However, the examiner determined that the objective evidence did not support the conclusion that the Veteran's headache condition was incurred in or the result of the isolated headache symptom of one day in duration that was shown to have been treated during military service.  7/10/2017 Capri, pp. 1, 5.  

The examiner based her opinion on the lack of documented treatment for chronic headaches during active service.  The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In light of this legal holding, the Board concludes that the January 2017 examination report should be returned to the examiner in order to obtain an addendum opinion.  

Turning to the knees, the Veteran's service treatment records show that she was seen with complaints of knee pain on several occasions.  She was treated for right knee pain in May 1982.  Right medial retropatellar pain was noted in July 1982.  2/14/2015 STR, pp. 31-32.  The Veteran reported three days of left knee pain in December 1982, with an impression of rule out collateral ligament.  2/14/2015 STR, p. 39.  

An October 2011 VA examination of the knees found that the current diagnoses were degenerative changes of the left knee with loose bodies, unfused tibial apophysis, and a calcified collateral ligament of the right knee.  The examiner noted that the diagnoses came from an X-ray report, and opined that it was less likely than not that the claimed conditions were incurred in or caused by the injury or events in service.  The rationale noted only that that there had been no clinical diagnosis of a knee disability or treatment since discharge, that it had been 27 years since discharge, and that the service treatment records or other evidence did not support the diagnosis on the radiographic study.  10/27/2011 VA Examination, pp. 22, 38.  

The Board finds that this rationale is insufficient, in that it does not explain why the findings in service do not support the diagnoses from the X-ray study.  Moreover, more recent private treatment records from August 2012 now include diagnoses of bilateral degenerative changes, as well as a comment by a private doctor that the Veteran's knee pain "may" be related to her military service.  10/10/2012 NOD, p. 6.  While the term "may" is too equivocal to establish a nexus, the Board finds that given the inadequacies of these opinions as well as the findings of bilateral degenerative changes that were not shown on the 2011 examination, a new 
VA examination and opinion that addresses the etiology of the Veteran's knee disabilities should be scheduled.  

Turning to the Veteran's claims for service connection for menstrual problems and service connection for the loss of a baby, the Board notes that service treatment records confirm that the Veteran was seen on several occasions for cramping and other menstrual problems.  Furthermore, the service treatment records also confirm that the Veteran suffered a miscarriage.  

The October 2011 VA examination notes that the Veteran had already experienced an early menopause, and that as she no longer menstruated, there was no current menstrual problem.  10/27/2011 VA Examination, pp. 1, 20.  The Board observes that the loss of a child in and of itself is not a physical or mental disability for which service connection can be awarded.  

However, after a review of the Veteran's contentions and her January 2017 testimony, the Board observes that the Veteran appears to be seeking service connection for any current gynecological disability that may be currently diagnosed as result of her symptoms and miscarriage in service.  Since the October 2011 VA examination was conducted, the records show that the Veteran was found to have polyps or cysts on several occasions, and that this resulted in a hysterectomy in January 2016.  She testified at the hearing that she believed her menstrual problems in service were a precursor to the polyps, which in turn resulted in the hysterectomy.  

The Board concludes that the claims for the service connection for menstrual problems and service connection for the loss of the baby are inextricably intertwined, and must therefore be considered together.  Furthermore, given the medical events that have occurred since the October 2011 VA examination, as well as the limited scope of that examiner's opinion that addressed only the claimed menstrual problems themselves and not any other disabilities that may have been the result, another examination is required in order to obtain an opinion that addresses the possible relationship between any and all currently diagnosed gynecological disabilities and the events in active service.  

Finally, the Board turns to the Veteran's claim for service connection for depression due to the loss of her child in service.  The Board notes that entitlement to service connection for post-traumatic stress disorder (PTSD) due to military sexual trauma was granted during this appeal.  However, the December 2015 VA examiner also diagnosed a major depressive disorder, and added that it was possible to differentiate which symptoms were attributable to each disability.  12/11/2015 C&P Exam, p. 1.  Other VA treatment records include diagnoses of an unspecified schizophrenia spectrum versus a schizotypal personality disorder.  1/5/2016 Capri, p. 21.  

Claims for service connection for one psychiatric disability may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The December 2015 VA examiner did not provide an opinion as to the etiology of the Veteran's major depressive disorder.  The Board finds that the Veteran should be scheduled for another VA psychiatric examination to determine whether or not her psychiatric disabilities other than PTSD were incurred during or due to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dating from January 2016 to the present, to include the records pertaining to her January 2016 hysterectomy, and associate them with the claims file.  

2.  Return the claims file to the examiner who conducted the January 2017 headache examination.  After a review of the claims file and her previous opinion, the clinician should state whether or not she continues to believe it is less likely than not that the Veteran's current headache disability is related to active service.  If this continues to be her opinion, the clinician is advised that she should provide reasons and bases to support her view in addition to the lack of evidence of treatment for a chronic headache disability during active service as such, standing alone, is not adequate.  

If the January 2017 examiner is no longer available, then the claims file and January 2017 examination report and opinion should be forwarded to another examiner of equal qualifications to obtain the requested opinion.  

3.  Schedule the Veteran for a VA examination of her bilateral knee disabilities.  The examiner is to review the claims folder to become familiar with the relevant medical history, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  After the record review, interview with the Veteran and physical examination, the examiner should address the following:

a) Is it as likely as not that one or both of the Veteran's current knee disabilities were incurred due to active duty?  

A comprehensive rationale for all opinions should be provided.  The caselaw states that the sole reason for an opinion cannot be the mere absence of treatment during active service.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.

4.  Schedule the Veteran for a VA gynecological examination.  The examiner is to review the claims folder to become familiar with the relevant medical history, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  After the record review, interview with the Veteran and physical examination, the examiner should address the following:

a) Does the Veteran have a current (from December 2010 to the present) gynecological disability?  Is early menopause considered to be a disability?  Please list each disability.

b) For each gynecological disability that is identified in part (a), to include the Veteran's hysterectomy, it is as likely as not incurred in active service or due to events in active service, to include her menstrual complaints and/or her miscarriage?

A comprehensive rationale for all opinions should be provided.  The caselaw states that the sole reason for an opinion cannot be the mere absence of treatment during active service.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.

5.  Schedule the Veteran for a VA psychiatric examination.  The examiner is to review the claims folder to become familiar with the relevant medical history, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  After the record review, interview with the Veteran and physical examination, the examiner should address the following:

a) Does the Veteran currently (from December 2010 to the present)  have a diagnosed psychiatric disability other than PTSD?  Does she continue to have a major depressive disorder and an unspecified schizophrenia spectrum?

b) For each psychiatric disability (other than PTSD) that is identified, to include the major depressive disorder and an unspecified schizophrenia spectrum that were previously diagnosed, is it as likely as not that they were incurred in or due to active service?  

A comprehensive rationale for all opinions should be provided.  The caselaw states that the sole reason for an opinion cannot be the mere absence of treatment during active service.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.

6.  After the development requested above has been completed to the extent possible, then consider all relevant evidence and readjudicate the remaining issues on appeal.  If any benefit sought on appeal, remains denied, then furnish the Veteran and her representative a supplemental statement of the case and given them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


